Per Curiam:
By section 432, subdivision 3, of the Code of Civil Procedure, service is authorized upon a resident director where the defendant, a foreign corporation, has property within this State. The person served was a resident director, and from the record it appears that the defendant corporation has property within this State. The service upon the defendant in this manner is, therefore, authorized by the Code, and for that reason the motion to set aside the service of the summons was properly deniéd. The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order affirmed, with ten dollars costs and disbursements.